DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This office action is a supplemental notice of allowability in order to clearly define the claimed invention. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Van Dalen on 5/10/2022.

The application has been amended as follows: 
IN THE CLAIM
	Re. claim 22: Changes the phrase “The current transducer according to claim 19” as recited in line 1 to --The current transducer according to claim 20--.
	Re. claim 23: After the phrase “three and ten” as recited in line 2, deletes the phrase “, preferably between four and eight”.
	Re. claim 27: Changes the phrase “wherein the base comprises locking elements engaging the magnetic core” as recited in lines 1 and 2 to --wherein the base comprises elastic clips or barbs engaging the magnetic core--.
	Inserts a new claim 37 after the claim 36 as to –37.  (New) The current transducer according to claim 23, wherein there are between four and eight spacer elements on each lateral side of the coil support.--.

Claims 19-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729